Opinion issued February 25, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01110-CV
____________

PAMELA GALE JOHNSON, CHAPTER 7 TRUSTEE FOR THE
BANKRUPTCY ESTATE OF STEPHEN C. HELM; STEPHEN C. HELM,
GREEN MEADOWS GENERAL CORP.; WOOD HOLLOW PARTNERS,
LTD.; WOODHOLLOW GENERAL CORP.; SHADY CREEK GENERAL
CORP.; PLAZA AT SAN JACINTO PARK, LTD.; PLAZA GENERAL
CORP.; RESERVE AT AUTUMN CREEK, LTD; 212 RESERVE GENERAL
CORP.; HORIZON RESIDENTIAL, INC.; AND WATERFORD GP
MANAGEMENT CORP., Appellants

V.

HELM COMPANIES, Appellee




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2001-62744





MEMORANDUM  OPINION

          By order dated September 1, 2004, we dismissed the appeal of Stephen C.
Helm; Green Meadows General Corp.; Wood Hollow Partners, Ltd; Wood Hollow
Gerneral Corp.; Shady Creek General Corp.; Plaza General Corp.; Reserve at Autumn
Creek, Ltd; 212 Reserve General Corp.; Horizon Residential, Inc.; and Waterford GP
Management Corp., leaving as the only two remaining appellants, Pamela Gale
Johnson, Chapter 7 Trustee for the Bankruptcy Estate of Stephen C. Helm and Plaza
at San Jacinto Park, Ltd.
          On November 10, 2004, we granted the motion to dismiss the appeal of Pamela
Gale Johnson, Chapter 7 Trustee for the Bankruptcy Estate of Stephen C. Helm,
leaving Plaza at San Jacinto Park, Ltd. as the sole remaining appellant versus the
appellee, Helm Companies.  Appellant Plaza at San Jacinto Park, Ltd. has failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal, appellant Plaza at San
Jacinto Park, Ltd. did not respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary
dismissal of case).  Plaza at San Jacinto Park, Ltd.’s appeal is dismissed for want of
prosecution for failure to timely file a brief.  
          The entire appeal is now dismissed.
          Any pending motions are denied as moot.
 
PER CURIAM
Panel consists of J. Nuchia, Jennings, and Alcala.